DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/872400 filed on 5/12/20. Claims 1-12 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 5/15/2019.

Information Disclosure Statement
The Information Disclosure Statements received on 5/12/20, 6/17/20, 8/21/20, 11/11/20, and 1/12/21 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: image capture device in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et. al., US 2015/0189175 A1 (hereinafter Fan) in view of Erickson et. al., US 2003/0220145 A1 (hereinafter Erickson).

	As for claim 1, Fan discloses an electronic device, comprising: a body ([0051], e.g., device 102, the device except element 208); an image capture device ([0052], e.g., camera), rotatably ([0021], e.g., rotating) disposed on the body, for capturing ([0041], e.g., capture) an image ([0041], e.g., images); a display ([0032], e.g., display), disposed on a first side ([0032], e.g., display, note the display side) of the body; a motor ([0021], e.g., motor), electrically connected to the image capture device, for driving the image capture device to rotate ([0021], e.g., rotating) with a flip angle ([0021], e.g., angle) to make the image capture device to be located at a first position ([0022], e.g., 360 degrees, note 0 degree), a second position ([0022], e.g., 360 degrees, note 179 degree), or a position ([0022], e.g., 360 degrees, note 90 degree) between the first position and the second position; at least one sensor ([0022], e.g., a sensor unit), respectively disposed ([0036], e.g., motor can include sensors) on the body, for sensing the flip angle ([0021], e.g., angle) of the image capture device; and a processor ([0028], e.g., processing unit), electrically connected to the image capture device, the display, the motor and the at least one sensor, and configured to control ([0021], e.g., rotating) the motor. 
	Fan does not explicitly disclose at least another sensors, respectively disposed on the image capture device. 
	However, Erickson teaches at least another sensors ([0034], e.g., sensor), respectively disposed ([0034], e.g., sensor for tracking the rotation angle of the camera) on the image capture device ([0034], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Fan and Erickson before him/her to modify the automatic rotatable camera for panoramic taking in mobile terminals of Fan with the teaching of digital camera and networking accessories for a portable video game device of Erickson with a motivation to increase the accuracy of the measurement or provide redundancy for reliable operations.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Fan further discloses when the electronic device operates in a panorama image mode ([0050], e.g., panorama images), the processor controls the motor to rotate the image capture device to capture a panoramic image ([0050], e.g., panorama images), wherein the panoramic image is generated by splicing a plurality of panoramic segmented images ([0050], e.g., stitch).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Fan further discloses when the electronic device operates in the panorama image mode, the processor confirms a flipping angle range ([0050], e.g., starting and stop) of the image capture device, and when the flip angle of the image capture device reaches an upper limit of the flipping angle range, the processor waits for a wait time and then stops the panorama image mode ([0050], e.g., stitch, note the mode ends at the time of the completion of the stitching).

	2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Erickson, and further in view of Dalvi et. al., US 2014/0320604 A1 (hereinafter Dalvi).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Fan as modified by Erickson does not explicitly teach a physical button, electrically connected to the processor, wherein, when an image capture function of the image capture device is enabled, the processor receives an adjustment signal from the physical button and controls the motor according to the adjustment signal to adjust the flip angle of the image capture device. 
	However, Dalvi teaches a physical button ([0029], e.g., physical button), electrically connected to the processor, wherein, when an image capture function of the image capture device is enabled ([0029], e.g., initiates … capturing), the processor receives an adjustment signal from the physical button and controls the motor according to the adjustment signal to adjust the flip angle ([0029], e.g., rotation) of the image capture device ([0029], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Fan, Erickson, and Dalvi before him/her to modify the automatic rotatable camera for panoramic taking in mobile terminals of Fan with the teaching of reusing a standalone camera as part of a three-dimensional camera in a data processing device of Dalvi with a motivation to reuse a camera as part of a three-dimensional camera in a data processing device.

Allowable Subject Matter
Claims 2-5, 7, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Stute, US 2018/0128883 A1, discloses electrical structural member and production method for producing such an electrical structural member. 
        2.    Bivolarsky, US 2014/0118562 A1, discloses video data. 
        3.    Shioya et al., US 2005/0270385 A1, discloses image pickup apparatus and image pickup method. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485